REASONS FOR ALLOWANCE
Claims 1-7 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a process for removing aldehydes from a polymer composition comprising aldehydes by adding to the polymer composition an acetoacetyl functional polymer prepared by suspension polymerizing a monomer composition in the presence of a chain transfer agent and a stabilizer, wherein the monomer composition comprises, based on the total weight of the monomer composition, from 21% to 80% by weight of an acetoacetyl functional monomer.
Claims 2-7 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely CN 105273539 (present on the IDS of 11/26/2019), Helmer (US 6,262,169), Kuo (US 7,855,261), Hayes (US 5,362,798), Killilea (US 9,803,045), and Pears (US 6,897,262).
CN ‘539 teaches using acetoacetate containing polymers in a coating such as a paint to reduce the amount of aldehydes in the air. CN ‘539 fails to teach a process of adding an acetoacetyl polymer to an aldehyde containing polymer composition.
Helmer teaches using acetoacetate compounds with amine compounds to improve crosslinking properties. Helmer fails to teach a process of adding an acetoacetyl polymer to an aldehyde containing polymer composition.
Kuo teaches using acetoacetate functional polymer compositions with filter materials to remove aldehydes from gases (abstract; col. 1, ln. 5-16). Kuo fails to teach a process of adding an acetoacetyl polymer to an aldehyde containing polymer composition.
Hayes and Killilea teach a low formaldehyde latex binder which does not form formaldehyde when cured by using acetoacetyl monomers. Hayes and Killilea do not teach a process of adding an acetoacetyl polymer to an aldehyde containing polymer composition.
Pears teaches scavenger resins (abstract) which include acetoacetoxyethyl macrylate polymers (col. 11, ln. 65-col. 12, ln. 16) where the acetoacetyl monomer is present in a ratio of 1:100 to 100:1 with respect ot additional monomers (col. 12, ln. 16-28) which corresponds to an amount of about 1wt% to about 99 wt%. Pears teaches the scavenger resins can be prepared by aqueous suspension polymerization with droplets the size of 1-1000 microns (col. 12, ln. 43-50) and include stabilizers such as polyvinyl alcohol (col. 12, ln. 49-53).
Pears teaches the scavenger resins may be used to removed electrophiles such as formaldehyde and aldehydes (col. 13, ln. 61-67).
Pears teaches an example which polymerizes 805.3 g styrene, 615.5 g acetoacetoxyethyl methacrylate, and 17.2 g divinyl benzene in the presence of polyvinyl alcohol (col. 14, ln. 45-67) which corresponds to about 43 wt% acetoxacetoxyethyl methacrylate. Pears teaches an example of removing aldehydes from a solution (col. 20, ln. 23-col. 21, ln. 45). Pears fails to teach a process of polymerization using a chain transfer agent. Pears fails to teach a number average molecular weight. Pears fails to teach that the aldehyde containing composition has a polymer (a polymer composition comprising aldehydes) before the scavenger resin is added.

Because the limitations of claim 1 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.